Citation Nr: 0519576	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-20 085	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by dizziness and imbalance, claimed as 
secondary to service-connected left ear otitis media.  

2.  Entitlement to a rating in excess of 10 percent for left 
ear otitis media.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from February 1941 to May 
1943. The veteran also had an earlier unverified period of 
service with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
compensable rating for otitis media of the left ear, with 
hearing loss.  This matter further comes before the Board 
from a November 1999 rating decision in which the RO denied 
service connection for dizziness and imbalance, claimed as 
due to otitis media of the left ear.  In March 2001, the 
Board remanded the veteran's appeal for further evidentiary 
development.  In June 2002, the RO recharacterized the 
veteran's left ear disability as left ear otitis media, left 
ear hearing loss, and tinnitus.  Thereafter, the RO granted 
the veteran a 10 percent rating for left ear otitis media 
effective from October 7, 1998, a separate 10 percent rating 
for tinnitus effective from June 10, 1999, and a 
noncompensable rating for the left ear hearing loss effective 
from October 7, 1998.  The issues on appeal are as 
characterized on the first page of this decision.  

A Travel Board hearing was held in January 2001, before the 
undersigned Veterans Law Judge.  The Veterans Law Judge had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  


FINDINGS OF FACT

1.  A chronic disability manifested by dizziness and 
imbalance has not been clinically shown and such symptoms 
have not been shown to be proximately due to his service-
connected left otitis media.  Nor did his service-connected 
left otitis media lead to any increased in severity of any 
claimed disorder.  

2.  The veteran's left chronic otitis media is manifested by 
scarring of the tympanic membrane; the disorder has not been 
shown to present an unusual or exceptional disability 
picture.  


CONCLUSIONS OF LAW

1.  A disorder manifested by dizziness and imbalance was not 
incurred in or aggravated by active duty, nor is the claimed 
disorder proximately due to or the result of the veteran's 
service-connected left otitis media.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for chronic left otitis media have not been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.87a, 
Diagnostic Code 6200 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
April 2003 and February 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations. Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the claim was initially adjudicated by 
the RO in 1998, long before the enactment of the VCAA in 
November 2000.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA.  There is no indication or reason to believe that 
that the ultimate decision of the RO on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  Any remaining 
procedural errors would constitute harmless error. Therefore, 
in the Board's opinion, there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Factual Background

Historically, service connection for chronic otitis media was 
established in a November 1943 RO decision with a 0 percent 
(noncompensable) evaluation.  

On VA examination in December 1997, the veteran reported a 
history of decreased hearing bilaterally, worse in the left 
ear.  He related that the onset of his hearing loss was in 
1974 and that his hearing had gotten progressively worse 
since that time.  He indicated that he had a perforation in 
the left tympanic membrane in 1941 during active service and 
numerous ear infections.  He also reported dizziness upon 
rising quickly and on looking up quickly.  It was noted that 
he underwent a tympanoplasty in 1974 which did not help his 
hearing but he had no further drainage.  Objective findings 
revealed a left tympanic membrane which was intact but thin.  
The malleus handle was short.  There was no evidence of 
cholesteatoma or infection.  Audiogram reflected a mild to 
moderate sensorineural hearing loss in the right tear with a 
severe mixed hearing loss in the left ear.  The examiner 
indicated that chronic left ear disease accounted for the 
difference in the veteran's hearing which was worse on the 
left.  

On VA examinations in January 1999 the diagnosis was mild to 
moderate, primarily sensorineural hearing loss in the right 
ear with severe mixed hearing loss in the left ear.  The 
examiner noted that the large conductive component in the 
left ear was longstanding and may or may not be medically or 
surgically treatable.  

VA medical records have been received by the RO.  A December 
1998 VA record notes a diagnostic assessment of left otitis.  
A February 1999 VA medical record notes that the veteran 
complained of dizziness when rising from lying down or a 
seated position. In January 2000, the veteran was seen 
complaining of dizziness, and feeling that his head was 
swimming.  The diagnostic impression was otitis externa.  A 
March 2000 audiological assessment notes that the veteran 
reported lightheadedness when getting up quickly without true 
vertigo.  Otoscopy of the ears reveals external auditory 
canals were clear of cerumen.  Tympanogram was abnormal on 
the left consistent with middle ear pathology.  An August 
2000 record notes that the veteran had perforation of the 
left tympanic membrane with spontaneous coverage of the 
medial wall of the middle ear with atelectatic epithelium.  

Private medical records dated in August 1999 reflect was seen 
with complaints of fever from chronic otitis.  A history of 
left tympanic membrane perforation with intermittent drainage 
was shown.  Perforation was noted to have been present for 
decades.  The diagnostic assessment was resolved left chronic 
otitis, subtotal perforation; no ear, nose and throat source 
for fever.  A November 2000 private record shows complete 
collapse of the left tympanic membrane with significant 
atelectasis and retraction pocket; maximal conductive hearing 
loss, and bilateral sensorineural hearing loss.  

An August 1999 private medical statement reflects that the 
veteran had a history of chronic perforation of his eardrum 
since active duty which resulted in a chronic otitis media, 
symptoms of which were chronic drainage, chronic hearing 
loss, chronic tinnitus, and episodic vertigo.  The doctor 
opined that the chronic perforation was directly related to 
and caused all of his other ear problems.  

On VA examination in November 2001, it was noted that the 
results of tympanometry, acoustic reflex testing, and 
acoustic reflex decay were consistent with the veteran's 
history of middle ear pathology on the left ear.  The veteran 
had severe to profound mixed hearing loss with a 15-45 
decibel conductive component.  The veteran complained of 
spontaneous drainage from the left ear with resultant 
decreased hearing.  He reported some lightheadedness and high 
pitched tinnitus.  It was noted that ear infections in the 
past had been intermittent but not on a regular basis.  On 
physical examination, the left tympanic membrane was atrophic 
in appearance and quite thin with a dry perforation of the 
pars tensa at the 5 o'clock position.  The diagnosis was 
mixed deafness of the left ear secondary to perforated 
tympanic membrane and apparent adhesive otitis media with 
conductive hearing loss overlying a bilaterally equal 
sensorineural hearing loss.  The examiner noted with a 
reasonable degree of medical certainty that the perforation 
and conductive component of the hearing loss that the veteran 
has was related to the infection that he had during military 
service.  It was also noted that the unsteadiness which the 
veteran reported was not true vertigo and was not related to 
any active disease and was not characteristic of Meniere's 
disease.  

On VA examination in June 2003, it  was noted that the 
veteran had a severe hearing loss in the left ear when the 
conductive component was taken into consideration.  The nerve 
loss in the left ear was slightly greater than the right ear.  
It was noted that the veteran demonstrated a continuation of 
dizziness that he related was not spontaneous and was not 
true vertigo but was unsteadiness when he changed from a 
sitting to a standing position or leaning over and retuning 
to an upright position.  The examiner commented that such was 
not characteristic of primary inner ear disease.  On physical 
examination, the left ear tympanic membrane was intact with 
one atrophic area which was translucent.  The entire 
remainder of the pars tensa was involved with 
tympanosclerosis.  There was no active otorrhea or other 
disease.  The diagnostic impression included mixed deafness 
with severe hearing loss, left.  

In a February 2004 VA examination addendum, it was noted that 
regarding the current severity of the veteran's otitis media, 
he did not have active otitis media.  It was noted that the 
residuals from the previous middle ear disease were that of 
scarring with conductive hearing loss, overlying his 
sensorineural hearing loss.  Regarding the veteran's 
complaints of dizziness or imbalance, it was noted that such 
symptoms were not primary ear pathology but were related to 
vascular changes to the intracranial area from the posterior 
circulation.  The examiner indicated that there were no 
objective findings to support a diagnosis of labyrinthitis or 
vestibular disequilibrium.  


Legal Analysis

A.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In this case, the veteran claims that he has a disorder 
manifested by dizziness and imbalance which is secondary to 
the service-connected left ear otitis media.  Following 
review of the evidence the Board finds that although the 
veteran has noted symptoms of dizziness and imbalance, there 
is no medical evidence on file which reflects that there is a 
current chronic disease process as a result of the reported 
symptoms.  See Clyburn v. West , 12 Vet.App. 296, 301 (1999).  
In this regard, a private medical care provider did report 
that the veteran had episodic vertigo as a result of his ear 
perforation.  

In order to establish service connection, there must be a 
current disability resulting from reported symptoms.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In addition, the Board 
notes that post service treatment records do not show that 
the veteran's service-connected left otitis media played any 
role in the development or worsening of a claimed disorder 
manifested by dizziness or imbalance disorders, other than 
the single report in 1999.  The 2004 VA examination addendum 
report specifically found that there was no diagnosis related 
to his complaints of dizziness and imbalance and thus, there 
was no connection between the veteran's current complaints 
and the service-connected left otitis media.  Instead, the 
examiner offered the opinion that the veteran's reported 
symptoms were not primary ear pathology but were related to 
vascular changes to the intracranial area from posterior 
circulation.  Other VA opinions offered essentially the same 
information.  The Board places the greater probative weight 
on these reports, which were more thorough and provided 
rationale for the opinion rendered.

Other evidence of a nexus between his reported symptoms and 
the service-connected left otitis media is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the veteran's lay opinion 
concerning the claimed disability is of no evidentiary value.  

Accordingly, the veteran's claim must fail because the 
preponderance of the evidence establishes that there is no 
relationship between the reported symptoms of dizziness and 
imbalance and the service-connected left otitis media or any 
incident of service.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  


B.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

A 10 percent is currently assigned for chronic otitis media 
under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 
6200.  Under the version of Diagnostic Code 6200 in effect 
prior to June 10, 1999, chronic, suppurative otitis media is 
assigned a maximum rating of 10 percent during the 
continuance of the suppurative process.  Similarly, 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 in effect as of June 10, 1999, 
provides a maximum rating of 10 percent for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration, or with aural polyps.  
Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be evaluated separately. 38 C.F.R. § 4.87, Diagnostic Code 
6200.  

VA examination reports have noted that the veteran's left 
tympanic membrane was atrophic in appearance with dry 
perforation.  Scarring of the middle ear has been noted with 
no active otitis media shown.  

As indicated above, a maximum 10 percent evaluation is 
assignable under both the old and the new schedular criteria 
for rating otitis media under any applicable diagnostic code. 
The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  The veteran's hearing loss and tinnitus are already 
separately rated, and the veteran has not been diagnosed with 
labyrinthitis or complications such as facial nerve paralysis 
or bone loss of skull.  Accordingly, a rating in excess of 10 
percent for otitis media is not warranted.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for chronic left otitis media.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
the disability are consistent with the assigned schedular 
evaluation.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for a disorder manifested 
by dizziness and imbalance, claimed as secondary to service-
connected chronic otitis media is denied.  

Entitlement to a rating in excess of 10 percent for chronic 
otitis media is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


